Order denying motion to change place of trial reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten. dollars costs. We think that the provisions of section 6 of the Federal Employers? *749Liability Act,  providing the place of trial for actions brought under that act in a United States court, have .no application to such actions when brought in the courts of this State, but that the provisions of the Civil Practice Act  govern actions brought in the latter courts. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.